                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  CURTIS ANTOINE KEIL                                                  CIVIL ACTION
  VERSUS                                                               NO. 18-9410
  SANDY MCCAIN, WARDEN                                                 SECTION “I”(4)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that Curtis Antoine Keil’s petition for issuance of a writ of habeas

corpus filed pursuant to 28 U.S.C. § 2254 is DENIED and DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 11th day of June, 2019.




                                                   ____________________________________
                                                            LANCE M. AFRICK
                                                     UNITED STATES DISTRICT JUDGE
